                      Case 15-81827                 Doc 41           Filed 11/01/18 Entered 11/01/18 09:16:54                                      Desc Main
                                                                      Document     Page 1 of 13




2A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   WESTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   SHIRLEY F. DIXON                                                                §           Case No. 15-81827
                                                                                                   §
                                                                 Debtor                            §

                                                      AMENDED TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    07/15/2015 . The undersigned trustee was appointed on 08/08/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             105,073.88

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                        46,697.10
                                                     Bank service fees                                                                  10.00
                                                     Other payments to creditors                                                    38,302.90
                                                     Non-estate funds paid to 3rd Parties                                                0.00
                                                     Exemptions paid to the debtor                                                  15,000.00
                                                     Other payments to the debtor                                                        0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 5,063.88

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
             Case 15-81827                  Doc 41          Filed 11/01/18 Entered 11/01/18 09:16:54                                      Desc Main
                                                             Document     Page 2 of 13




                 5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
          account.

                 6. The deadline for filing non-governmental claims in this case was 02/08/2016 and the
          deadline for filing governmental claims was 02/08/2016 . All claims of each class which will
          receive a distribution have been examined and any objections to the allowance of claims have
          been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
          being made, is attached as Exhibit C.

                     7. The Trustee’s proposed distribution is attached as Exhibit D.

                 8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
          $ 4,693.87 . To the extent that additional interest is earned before case closing, the maximum
          compensation may increase.

                 The trustee has received $ 0.00 as interim compensation and now requests a sum of
          $ 250.00 , for a total compensation of $ 250.00 2. In addition, the trustee received
          reimbursement for reasonable and necessary expenses in the amount of $           , and now requests
          reimbursement for expenses of $ 0.00

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.


          Date: 10/15/2018                                     By:/s/BERNARD J. NATALE, TRUSTEE
                                                                   Trustee



          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




    ____________________
               2
                If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
    Trustee’s Proposed Distribution (Exhibit D).

    UST Form 101-7-TFR (5/1/2011) (Page: 2)




5
                                                                                                                                                                                                       Page:       1
                                         Case 15-81827              Doc 41     Filed 11/01/18 Entered 11/01/18 09:16:54                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 13AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              15-81827                         TML            Judge:        Thomas M. Lynch                              Trustee Name:                      BERNARD J. NATALE, TRUSTEE
Case Name:            DIXON, SHIRLEY F.                                                                                          Date Filed (f) or Converted (c):   07/15/2015 (f)
                                                                                                                                 341(a) Meeting Date:               08/20/2015
For Period Ending:    10/15/2018                                                                                                 Claims Bar Date:                   02/08/2016


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Associated Bank/Checking                                                                210.00                       0.00                                                       0.00                        FA
  2. Misc. household goods and furnishings                                               1,000.00                         0.00                                                       0.00                        FA
  3. Clothing and personal items                                                             400.00                       0.00                                                       0.00                        FA
  4. 2006 Ford 500 (Does Not Run)                                                            300.00                       0.00                                                       0.00                        FA
  5. Potential Personal Injury with Attorney Crosby                                      Unknown                     68,850.00                                                105,073.88                         FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $1,910.00                   $68,850.00                                               $105,073.88                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




  Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 12/31/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                   Page:           1
                                         Case 15-81827                 Doc 41 Filed 11/01/18
                                                                                           FORM 2Entered 11/01/18 09:16:54                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-81827                                                                                               Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: DIXON, SHIRLEY F.                                                                                           Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX9036
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5769                                                                               Blanket Bond (per case limit): $3,000.00
For Period Ending: 10/15/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   09/20/18             5          Crosby & Associates PC                    Personal Injury                                        1142-000                 $5,073.88                                 $5,073.88
                                   Iolta Account                             Balance of funds being held in
                                   475 Executive Parkway                     escrow by Attorney Crosby
                                   Rockford, IL 61107-6629
   10/05/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                         $10.00            $5,063.88
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                  $5,073.88               $10.00
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                       $5,073.88               $10.00
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                            $5,073.88               $10.00




        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                          $5,073.88               $10.00
                                                                                                                                                                                                     Page:           2
                                         Case 15-81827                 Doc 41 Filed 11/01/18
                                                                                           FORM 2Entered 11/01/18 09:16:54                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-81827                                                                                                Trustee Name: BERNARD J. NATALE, TRUSTEE                                  Exhibit B
      Case Name: DIXON, SHIRLEY F.                                                                                            Bank Name: Rabobank, N.A.
                                                                                                                    Account Number/CD#: XXXXXX8566
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX5769                                                                                  Blanket Bond (per case limit): $3,000.00
For Period Ending: 10/15/2018                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                       5                  6                      7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                 Uniform Tran.       Deposits ($)     Disbursements ($)     Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   03/14/16                        Law Office of Crosby & Associates, P.C.   Gross personal injury                                                           $11,476.44                                $11,476.44
                                   475 Executive Parkway                     settlement proceeds
                                   Rockford, IL 61107-6629
                                                                             Gross Receipts                            $11,476.44

                                   Attorneys Fees The Crosby Law Firm        Attorneys Fees The Crosby                 ($6,666.67)    3210-000
                                                                             Law Firm
                                   Attorneys Fees The Crosby Law Firm        Attorneys Fees The Crosby                  ($706.89)     3220-000
                                                                             Law Firm
                                   Lien paid Rockford                        Lien paid Rockford                        ($1,150.00)    4220-000

                        5                                                    Potential Personal Injury with            $20,000.00     1142-000
                                                                             Attorney Crosby
   03/14/16                        Rabobank, N.A.                            Bank and Technology Services                             2600-000                                        $10.00           $11,466.44
                                   90 E Thousand Oaks Blvd                   Fee
                                   Ste 300
                                   Thousand Oaks, CA 91360
   03/31/16                        Rabobank, N.A.                            Bank and Technology Services                             2600-000                                        $15.89           $11,450.55
                                   90 E Thousand Oaks Blvd                   Fee
                                   Ste 300
                                   Thousand Oaks, CA 91360
   05/31/16                        Rabobank, N.A.                            Bank and Technology Services                             2600-000                                        $15.87           $11,434.68
                                   90 E Thousand Oaks Blvd                   Fee
                                   Ste 300
                                   Thousand Oaks, CA 91360
   06/08/16                        Rabobank, N.A.                            Bank and Technology Services                             2600-000                                       ($41.76)          $11,476.44
                                   90 E Thousand Oaks Blvd                   Fee Adjustment
                                   Ste 300
                                   Thousand Oaks, CA 91360
   06/30/16            105         Shirley F. Dixon                          Debtor's exemption portion per                           8100-002                                   $11,476.44                  $0.00
                                                                             court Order dated 2/17/16
   10/28/16                        Law office of Crosby & Associates         personal injury settlement                                                      $37,888.36                                $37,888.36
                                                                             proceeds
                                                                             Gross Receipts                            $37,888.36

                                   special counsel                           special counsel                            ($445.00)     3220-000




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                          $49,364.80          $11,476.44
                                                                                                                                                                                                      Page:           3
                                         Case 15-81827                  Doc 41 Filed 11/01/18
                                                                                            FORM 2Entered 11/01/18 09:16:54                                 Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 6 of 13 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 15-81827                                                                                                  Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: DIXON, SHIRLEY F.                                                                                              Bank Name: Rabobank, N.A.
                                                                                                                     Account Number/CD#: XXXXXX8566
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX5769                                                                                   Blanket Bond (per case limit): $3,000.00
For Period Ending: 10/15/2018                                                                                Separate Bond (if applicable):


       1                2                                 3                                            4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                          ($)
                                   special counsel fees                       special counsel fees                      ($26,666.64)    3210-000

                                   Blue Cross lien                            Blue Cross lien                           ($10,000.00)    4220-000

                                   State Farm LIen                            State Farm LIen                            ($5,000.00)    4220-000

                        5                                                     Potential Personal Injury with             $80,000.00     1142-000
                                                                              Attorney Crosby
   11/02/16            110         Shirley F. Dixon                           Debtor's remaining personal                               8100-002                                    $3,523.56           $34,364.80
                                                                              injury exemption per court
                                                                              order dated 9/14/16
   12/28/16            111         Ehrmann Gehlbach Badger Lee &              Dividend paid 100.00% on                                  3110-000                                    $4,510.00           $29,854.80
                                   Considine, LLC                             $4,510.00, Attorney for Trustee
                                   215 E. First Street                        Fees (Trustee Firm);
                                   Dixon, IL 61021                            Reference:
   12/28/16            112         Ehrmann Gehlbach Badger Lee &              Dividend paid 100.00% on                                  3120-000                                       $196.22          $29,658.58
                                   Considine, LLC                             $196.22, Attorney for Trustee
                                   215 E. First Street                        Expenses (Trustee Firm);
                                   Dixon, IL 61021                            Reference:
   12/28/16            113         Crusader Clinic                            Dividend paid 100.00% on                                  7100-000                                       $137.00          $29,521.58
                                   1200 West State Street                     $137.00; Claim# 1; Filed:
                                   Rockford, IL 61102                         $137.00; Reference:
   12/28/16            114         Midland Credit Management, Inc. as         Dividend paid 100.00% on                                  7100-000                                       $934.39          $28,587.19
                                   agent for                                  $934.39; Claim# 2; Filed:
                                   MIDLAND FUNDING LLC                        $934.39; Reference:
                                   PO Box 2011
                                   Warren, MI 48090
   12/28/16            115         Grant Park Auto Sales, Inc.                Dividend paid 100.00% on                                  7100-000                                    $5,762.00           $22,825.19
                                   908 Broadway                               $5,762.00; Claim# 3 -2; Filed:
                                   Rockford, IL 61104                         $5,762.00; Reference:
   12/28/16            116         SFC Central Bankruptcy                     Dividend paid 59.54% on                                   7200-000                                       $196.50          $22,628.69
                                   PO Box 1893                                $330.00; Claim# 4; Filed:
                                   Spartanburg, SC 29304                      $330.00; Reference:
   12/28/16            117         Blue Cross Blue Shield of Illinois         Dividend paid 59.54% on                                   7200-000                                   $11,979.69           $10,649.00
                                   3405 Liberty Drive                         $20,118.45; Claim# 5; Filed:
                                   Springfield, IL 62704                      $30,118.45; Reference:
   12/28/16            118         Rockford Health Physicians                 Dividend paid 59.54% on                                   7200-000                                    $3,143.32             $7,505.68
                                   2300 N Rockton, Ave                        $5,278.82; Claim# 6; Filed:
                                   Rockford, IL 61103                         $5,278.82; Reference:

        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                      Page Subtotals:                                                                $0.00          $30,382.68
                                                                                                                                                                                                   Page:           4
                                         Case 15-81827                 Doc 41 Filed 11/01/18
                                                                                           FORM 2Entered 11/01/18 09:16:54                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 15-81827                                                                                               Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: DIXON, SHIRLEY F.                                                                                           Bank Name: Rabobank, N.A.
                                                                                                                   Account Number/CD#: XXXXXX8566
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5769                                                                              Blanket Bond (per case limit): $3,000.00
For Period Ending: 10/15/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
   12/28/16            119         MEGAN G. HEEG                             COMBINED CHECK FOR                                                                                  $7,505.68                 $0.00
                                                                             TRUSTEE COMPENSATION,
                                                                             EXPENSES AND INTEREST
                                   Heeg, Megan S                             Dividend paid 100.00% on                 ($7,500.00)    2100-000
                                                                             $5,686.78; Claim# ;Filed:
                                                                             $5,686.78
                                   Heeg, Megan S                             Dividend paid 100.00% on                     ($5.68)    2200-000
                                                                             $130.97; Claim# ;Filed:
                                                                             $130.97


                                                                                                             COLUMN TOTALS                                $100,000.00          $100,000.00
                                                                                                                   Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                             Subtotal                                     $100,000.00          $100,000.00
                                                                                                                   Less: Payments to Debtors                     $0.00          $15,000.00
                                                                                                             Net                                          $100,000.00           $85,000.00




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                              $0.00           $7,505.68
                                                                                                                                                            Page:     5
                                 Case 15-81827    Doc 41          Filed 11/01/18 Entered 11/01/18 09:16:54          Desc Main
                                                                   Document     Page 8 of 13
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET            ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX8566 - Checking                                        $100,000.00               $85,000.00                $0.00
                                            XXXXXX9036 - Checking                                           $5,073.88                 $10.00             $5,063.88
                                                                                                         $105,073.88               $85,010.00            $5,063.88

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                       $105,073.88
                                            Total Gross Receipts:                     $105,073.88




UST Form 101-7-TFR (5/1/2011) (Page: 8)                             Page Subtotals:                                        $0.00                $0.00
                 Case 15-81827              Doc 41        Filed 11/01/18 Entered 11/01/18 09:16:54        Desc Main
                                                           Document     Page 9 of 13
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 15-81827                                                                                                  Date: October 15, 2018
Debtor Name: DIXON, SHIRLEY F.
Claims Bar Date: 2/8/2016


Code #     Creditor Name And Address          Claim Class       Notes                        Scheduled           Claimed            Allowed
           Megan S Heeg                       Administrative                                     $0.00          $7,500.00          $7,500.00
100        P.O. Box 447
2100       Dixon, IL 61021




           BERNARD J. NATALE                  Administrative                                     $0.00            $250.00            $250.00
100        1639 N ALPINE RD SUITE 401
2100       EDGEBROOK OFFICE CENTER
           ROCKFORD, IL 61107
           natalelaw@bjnatalelaw.com

           Megan S Heeg                       Administrative                                     $0.00              $5.68              $5.68
100        P.O. Box 447
2200       Dixon, IL 61021




           Ehrmann Gehlbach Badger Lee &      Administrative                                     $0.00          $4,510.00          $4,510.00
100        Considine
3110       215 E. First Street
           Dixon, IL 61021


           Ehrmann Gehlbach Badger Lee &      Administrative                                     $0.00            $196.22            $196.22
100        Considine
3120       215 E. First Street
           Dixon, IL 61021


1          Crusader Clinic                    Unsecured                                          $0.00            $137.00            $137.00
300        1200 West State Street
7100       Rockford, Il 61102




2          Midland Credit Management Inc.     Unsecured                                          $0.00            $934.39            $934.39
300        as agent for MIDLAND FUNDING
7100       LLC
           PO Box 2011
           Warren, MI 48090

3          Grant Park Auto Sales, Inc.        Unsecured                                          $0.00          $5,762.00              $0.00
300        908 Broadway
7100       Rockford, Il 61104




3-2        Grant Park Auto Sales, Inc.        Unsecured                                      $3,599.00          $5,762.00          $5,762.00
300        908 Broadway
7100       Rockford, Il 61104




                                                                          Page 1                     Printed: October 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
                  Case 15-81827                 Doc 41         Filed 11/01/18 Entered 11/01/18 09:16:54       Desc Main
                                                                Document     Page 10 of 13
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 15-81827                                                                                                      Date: October 15, 2018
Debtor Name: DIXON, SHIRLEY F.
Claims Bar Date: 2/8/2016


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled            Claimed             Allowed
4          SFC Central Bankruptcy                Unsecured                                          $0.00            $330.00             $330.00
350        PO Box 1893
7200       Spartanburg, SC 29304




5          Blue Cross Blue Shield Of Illinois    Unsecured                                          $0.00          $20,118.45         $20,118.45
350        3405 Liberty Drive
7200       Springfield, Il 62704




6          Rockford Health Physicians            Unsecured                                          $0.00           $5,278.82          $5,278.82
350        2300 N. Rockton Avenue
7200       Rockford, IL 61103




           Case Totals                                                                           $3,599.00         $50,784.56         $45,022.56
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                    Printed: October 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 15-81827              Doc 41     Filed 11/01/18 Entered 11/01/18 09:16:54             Desc Main
                                               Document     Page 11 of 13




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-81827
     Case Name: DIXON, SHIRLEY F.
     Trustee Name: BERNARD J. NATALE, TRUSTEE
                         Balance on hand                                              $                  5,063.88

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
      Trustee Fees: BERNARD J. NATALE                 $           250.00 $                0.00 $          250.00
      Trustee Expenses: BERNARD J. NATALE $                               $                   $              0.00
      Attorney for Trustee Fees: Ehrmann
      Gehlbach Badger Lee & Considine                 $         4,510.00 $         4,510.00 $                0.00
      Attorney for Trustee Expenses: Ehrmann
      Gehlbach Badger Lee & Considine                 $           196.22 $           196.22 $                0.00
      Other: Megan S Heeg                             $         7,500.00 $         7,500.00 $                0.00
      Other: Megan S Heeg                             $               5.68 $              5.68 $             0.00
                 Total to be paid for chapter 7 administrative expenses               $                   250.00
                 Remaining Balance                                                    $                  4,813.88


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
         Case 15-81827             Doc 41   Filed 11/01/18 Entered 11/01/18 09:16:54             Desc Main
                                             Document     Page 12 of 13




              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                              NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 6,833.39 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     1                    Crusader Clinic            $            137.00 $           137.00 $             0.00
                          Midland Credit
     2                    Management Inc.            $            934.39 $           934.39 $             0.00
     3                    Grant Park Auto Sales, Inc. $             0.00 $              0.00 $            0.00
     3-2                  Grant Park Auto Sales, Inc. $         5,762.00 $          5,762.00 $            0.00
                 Total to be paid to timely general unsecured creditors                $                  0.00
                 Remaining Balance                                                     $             4,813.88




             Tardily filed claims of general (unsecured) creditors totaling $ 25,727.27 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 78.3 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 15-81827             Doc 41   Filed 11/01/18 Entered 11/01/18 09:16:54             Desc Main
                                             Document     Page 13 of 13




                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     4                    SFC Central Bankruptcy      $           330.00 $           196.50 $             61.75
                          Blue Cross Blue Shield Of
     5                    Illinois                  $          20,118.45 $         11,979.69 $       3,764.41
                          Rockford Health
     6                    Physicians                  $         5,278.82 $          3,143.32 $           987.72
                 Total to be paid to tardy general unsecured creditors                 $             4,813.88
                 Remaining Balance                                                     $                   0.00




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                              NONE




UST Form 101-7-TFR (5/1/2011) (Page: 13)
